Continuation Sheet
	The After Final amendment filed 15 December 2021 under AFCP 2.0 is acknowledged. The After Final amendment meets the requirements for filing under AFCP 2.0.  Independent claims 1 and 15 have been amended without broadening the scope. The amendment has been entered and carefully considered.  The following information has been made of record in the amendment:
1. Claims 2, 17-18 and 20 have been canceled.
2. No new claims have been added.
3. Claims 1, 10 and 15 have been amended.
	Claims 1, 3-16 and 19 are pending in the case.
	Regarding the non-consideration of reference nos. 7 and 11 for not providing English translation in the IDS filed 07/09/2019, applicant has pointed out that the English Translations were provided. The English translations of the said references have been considered and an initialed copy of the same IDS is attached for the record.
	Box 12:
	Applicant has traversed the rejection of pending claims 1 and 3-14 and  over Li in view of Liming arguing that during their research to manufacture D-allulose crystals via an efficient process, the inventors discovered that during the usual process of preparation of D-allulose syrup, of the mother solution or even during crystallization, D-allulose dimers are formed. This impurity, which is not detectable by HPLC used to check purity of D-allulose, is detectable by gas chromatography. Unlike other impurities like glucose or fructose, the dimer has very strong anti-crystallization effect and is responsible for crystallization problems leading to poor crystal 
	The inventors developed a process in which a nanofiltration step is carried out in a step prior to the step of concentrating the d-allulose rich composition so as to obtain a permeate or stock solution to be crystallized with a reduced dimer content. The permeate, at the end of the nanofiltration step, comprises in particular 0.15 to 0.5% by mass of the dimers. This process makes it possible to achieve an overall yield exceeding 25% with respect to the fructose introduced, advantageously exceeding 50% or even exceeding 65%. The impurities also had an impact on the size and shape of D-allulose crystals. The crystals obtained via the instant process have the advantage of a good flow and good caking behavior over time. The present invention did not consist of putting a name on an impurity but having discovered such an impurity, which is not detectable by HPLC. For these reasons the rejection should be withdrawn (pages 6-8-Remarks).
	Regarding the rejection of claims 15-16 and 19 over Li in view of Liming and further in view of Torres applicant has maintained the arguments as above. In addition, applicant has argued that the crystals described in Lee have a very fine size and are difficult to separate from crystallization mother liquors during centrifugation. Comparative example 3 in the specification demonstrates that by lowering the concentration temperature lower than that of Lee the applicant did not succeed in obtaining the crystals of the invention having a content of 0.7% D-allulose dimers. Moreover, the crystals were elongated in shape. Therefore, the crystals are new. The shape and size of the crystals obtained in the claimed process are able to promote the flow of crystals. Yield is also excellent. These advantages could not be deduced from the prior art. None of the documents describes a nanofiltration step in order to decrease the content of D-allulose 
	Applicant’s arguments have been considered but are not found to be persuasive.
Lee teaches all the steps applicant claims for producing D-allulose crystals except the use of a nanofiltration step after providing a composition rich in D-allulose and the se of a membrane having a cut-off threshold less than 300Da as in amended claim 1. One of ordinary skill in the art knows that in any process of producing compounds, impurities will be present and have to be removed, even if the identity of the impurity is not known. One of ordinary skill in the art also knows that after obtaining the desired product (D-allulose crystals in the instant case) its purity needs to be checked and that GC is one of the techniques that is commonly used. Torres (Bio) also suggests this. 
Liming teaches the separation of several sugars in a mixture via the use of nanofiltration. Liming may not have expressly suggested the separation of D-allulose dimers from D-allulose crystals. Even though Liming discloses monosaccharides, there is no express teaching that dimers cannot be separated. According to Liming the molecular weight cut-off is in the range of 100 Da-1000Da. The examples demonstrate the use filtration membranes having different molecular weight cut-off limits. Liming has also shown via examples separation of various combinations of carbohydrates having different molecular weights. In view of this teaching, one of ordinary skill in the art will be able to select a suitable cut-off threshold for use in the nanofiltration step to separate all impurities even if the identity of the impurity is known to be the dimer, or not known, from D-allulose. The suggestion to use filtration membranes having different molecular weight cut-off tells the artisan that the membrane can be changed to make sure that all impurities are removed to get a solution very rich in D-allulose to be crystallized. 
There is also a reasonable expectation of success in detecting impurities using GC and comparing it to the GC of an authentic sample of D-allulose. Even if the identity of the impurity is not known, the presence of additional peaks in the GC in addition to that of D-allulose tells the artisan that impurities are present and its percentage. This information can be used to repeat the nanofiltration process to further enrich the D-allulose and reduce the impurity content. This can be done for reducing the content of any impurity including D-allulose dimer as the impurity. The stock solution, after reducing the content of the impurities, when crystallized should give a higher yield of D-allulose crystals. All of this is suggested by the prior art. 
The size and shape of the crystals is not given patentable weight as long as the process steps of the prior art lead to the pure D-allulose in high yield. There is suggestion in the prior art to adjust the crystallization time and cooling and check periodically for the crystal size for the purpose of good flowability. The combined teachings of Li and Liming do suggest the claimed process. Torres teaches the use of GC for identification of a variety of compounds including mixtures. This tells the artisan that there is reasonable expectation of success in detecting any impurity including D-alluose dimer if suspected, using GC. Therefore, Torres does render obvious the use of GC for detecting D-allulose dimer in D-allulose crystals, which is not suggested by Li or Liming. This is the deficiency remedied by Torres. Torres need not teach 
Therefore, the combined teachings of the prior art render the instant claims obvious. The rejections under 35 USC 103 are maintained.

Regarding the double patenting rejection(s) of record applicant has requested that they be held in abeyance until allowable subject matter is indicated. The filing of a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s/patents claims is necessary. Since neither has been made of record, the rejections are being maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623